At the outset, I would like to congratulate 
the President on his election as President of the 
General Assembly at its sixty-second session. I am 
confident that, thanks to his experience and wisdom, he 
will lead the work of this forum to the best results. I 
would also like to take this opportunity to express our 
satisfaction with the manner in which Sheikha Haya 
Rashed Al-Khalifa conducted the deliberations of the 
General Assembly at its previous session and the 
efforts she made for United Nations reform and, with 
regard to several controversial issues, to arrive at 
solutions acceptable to all. I also wish to express our 
gratitude for the efforts exerted by His Excellency 
Mr. Ban Ki-moon, since his appointment as Secretary-
General, to implement the resolutions of the United 
Nations and to achieve the purposes of the Charter. 
 The reform of the United Nations has been the 
central issue in our deliberations in the General 
Assembly and in a number of other forums over the 
past two years. We were able to move forward towards 
achieving our goals on some aspects of the reform 
process. However, there is still a long way to go, 
especially in the absence of real progress towards 
reforming the Security Council and enhancing the role 
of the General Assembly. 
 That issue has been the subject of intensive 
consultations in which many ideas were put forward, 
some of which were realistic and based on the 
principles of equal sovereignty for all nations and 
equitable geographical representation. Other ideas, 
however, involved consolidating the control of the 
powerful States over the United Nations bodies and the 
concept that those with privileges in the Security 
Council should maintain those privileges and reject any 
active role for other actors in that respect. That latter 
attitude cannot lead to any true reform contributing to 
the realization of the purposes embodied in the Charter 
of the United Nations. 
 A realistic assessment of progress made in the 
process of United Nations reform, especially in light of 
the impasse in negotiations regarding Security Council 
reform, leads us to the conviction that there is an 
urgent need for a new world summit conference that 
would push forward the reform process and bring to a 
conclusion the work that we began two years ago. 
 In order to achieve this, Libya calls, from this 
podium, for a high-level summit meeting to be held at 
the United Nations in Geneva within the framework of 
the sixty-third session of the General Assembly, in 
2008. Such a meeting would be devoted to the reform 
process of the United Nations and the expansion of the 
Security Council. Holding such an important meeting 
in Geneva, a city that lies at the centre of the world, 
would provide the opportunity for all world leaders to 
attend, to present constructive proposals and to 
participate in decision-making regarding this thorny 
issue that concerns the entire world. 
 True reform of the United Nations means putting 
decision-making powers in the hands of all of its 
Members, that is to say, in the hands of the General 
Assembly, where all countries have equal vote. The 
Security Council would thus become an instrument for 
implementing General Assembly resolutions and we 
would overcome the obstacles caused by the veto, 
which puts international decision-making power in the 
hands of the permanent members of the Security 
Council and greatly encourages selectivity and double 
standards in dealing with international problems. 
 In our efforts to reform the Security Council, we 
must consider a new formula for permanent 
membership in which membership would be awarded 
to geographical groups and not to specific countries. In 
this regard, we demand that the African Union   since 
Africa is the only continent which has no 
representative among the permanent members   be 
granted permanent membership in the Security Council 
with all the privileges enjoyed by other permanent 
members. 
 While we encourage the current negotiations 
regarding reform of the Security Council, we stress the 
fact that Libya adheres to the Common African 
Position, issued at the fifth African Union Summit, 
held in Sirte on 4 and 5 July 2005. This position was 
confirmed at subsequent African Union summit 
conferences. It calls for the African continent to be 
granted five non-permanent seats and two permanent 
seats with all the privileges that other permanent 
members enjoy, including the right of veto. 
 Libya seeks the support of all Member States for 
a seat on the Security Council so that it may continue 
to carry out its efforts to achieve the objectives of the 
United Nations, building on its experience of non-
permanent membership in 1976 and 1977. Libya has 
therefore submitted its candidature for non-permanent 
membership for the coming period 2008-2009. This 
candidature enjoys the support of the African Union as 
expressed in its resolution EX.CL/DEC. 308 (IX) 
issued in Banjul on 29 June 2007, of the Organization 
of the Islamic Conference in its resolution ORG 33/2 
issued in Baku on 21 June 2006 and of the Arab 
League in its resolution on 6 September 2006. 
 Libya’s firm commitment to the purposes and 
principles of the United Nations Charter, its notable 
contribution to international peace and security and its 
support for development, especially in Africa, 
demonstrate that Libya is highly qualified for 
membership in the Security Council. 
 As a member of the Council, Libya would strive 
to emphasize the central role played by the United 
Nations in achieving international peace and security; 
to strengthen respect for international law and the 
provisions of the United Nations Charter; to enhance 
pluralism in international relations through the United 
Nations; to strengthen cooperation between the United 
Nations and regional organizations in solving 
international problems; to contribute to United Nations 
reform; to work to increase cooperation and 
coordination between the Security Council and the 
other organs of the United Nations, particularly the 
General Assembly; to encourage swift and effective 
international cooperation and coordination in disaster 
management and in the protection of human rights; to 
contribute to the creation of permanent solutions to 
international problems based on justice, equity, and 
respect for the principles of international law and to 
encourage further cooperation between the United 
Nations and the African Union in the areas of conflict 
resolution, consolidation of peace and support for 
development in Africa. 
 Libya strongly believes in the objectives of the 
United Nations and consistently meets its obligations 
to the Organization. Among Member States, Libya was 
the second-largest African contributor to the United 
Nations budget and to the budget of peacekeeping 
operations in the biennium 2004-2006. Furthermore, 
Libya provides a large share of voluntary contributions 
to serve the goals of the United Nations. 
 Moreover, Libya is one of the countries that have 
most often resorted to the mechanisms of the United 
Nations to resolve international disagreements. For 
example, it resorted to the International Court of 
Justice to resolve its border problems with Chad, 
Tunisia and Malta and has accepted and implemented 
the rulings of the Court. 
 Libya has been a key mediator in the resolution 
of a number of conflicts and disputes, especially in 
Africa, and has dispatched peacekeeping forces to the 
Central African Republic, monitored the border 
between Chad and the Sudan and taken part in the 
United Nations mission in Darfur. Libya has also 
begun to nominate personnel from the Libyan police 
force to serve in United Nations missions in a number 
of African places. 
 Libya has established partnerships with a number 
of countries, in the field of development, particularly 
in Africa. Additionally, in cooperation with the Food 
and Agriculture Organization of the United Nations, 
Libya is implementing numerous projects that provide 
food in a number of African and Arab States. 
 In cooperation with Cuba and Nigeria, Libya 
established the South-South Programme for health care 
in Africa and, in 2006, launched the Gaddafi 
Programme for African women, children and young 
people, which provides health care and educational 
services in Africa. 
 Libya has provided humanitarian aid to numerous 
countries in order to alleviate the effects of disasters. 
Recipient countries have included Niger, Chad, the 
Sudan, Somalia, Palestine, Indonesia, Pakistan and 
Mauritania. Libya has also provided substantial aid to 
several African countries to combat desert locusts. 
 In the field of disarmament, Libya believes that 
comprehensive and complete disarmament, beginning 
with the elimination of weapons of mass destruction 
(WMDs), is an essential prerequisite for the 
consolidation of international peace and security. For 
this reason, Libya initiated its voluntary abandonment 
of all programmes related to WMDs and their means of 
delivery. Libya hopes that all nations that possess such 
weapons or related programmes will follow its 
exemplary behaviour. 
 International cooperation, under the auspices of 
the United Nations, has achieved good results in the 
fight against terrorism. However, concentrating on the 
fight against this phenomenon, while ignoring its root 
causes, will not bring terrorism to an end. Libya was 
among the first countries that called for coordination of 
international efforts to fight global terrorism. Since 
1992, Libya has called for a special session of the 
General Assembly to study this phenomenon and to 
take the necessary measures to combat it by eradicating 
its root causes. 
 We believe that the time has come to heed this 
call and establish a precise definition of terrorism that 
would protect human rights and halt the practice of 
confusing terrorism with the legitimate right of people 
to fight against foreign occupation and to exercise self-
determination and attain independence. 
 Ending terrorism will require practical measures 
to eliminate its root causes, including effective action 
to promote human rights for all peoples, putting a stop 
to acts of aggression and the occupation of the land of 
others, fighting poverty and encouraging democracy. 
 Foreign occupation is the worst form of 
terrorism, because occupation forces subject entire 
peoples to measures which violate the most basic 
principles of human rights and commit daily crimes 
against those peoples in order to maintain their 
occupation. In our campaign to fight terrorism, it is 
imperative that we coordinate our efforts to finally put 
an end to foreign occupation, enable peoples to 
exercise their right to self-determination and prevent 
interference in internal affairs.  
 We urgently need to implement the pledges that 
we adopted in the Millennium Declaration, the Doha 
Declaration and the outcomes of the Monterrey and 
Johannesburg conferences so that we can make ideal 
use of our planet’s resources, end conflict, poverty, 
illiteracy and disease, provide all people with safe 
drinking water, safeguard the environment and achieve 
sustainable development.  
 It falls upon the shoulders of the United Nations, 
in particular the Economic and Social Council, to 
establish international partnerships for development 
which can achieve the Millennium Development Goals. 
Such partnerships should facilitate dialogue between 
North and South on the basis of respect for 
sovereignty, equality and sharing of benefits, and 
should ensure that we reach the agreed goal of 
devoting 0.7 per cent of the developed countries’ gross 
national income to official development assistance 
(ODA) to developing countries. Such partnerships must 
likewise ensure the appropriate application of all 
multilateral free trade principles and must strengthen 
World Trade Organization measures regarding 
preferential treatment for developing countries, 
including making it easier for developing countries to 
join that organization.  
 Countries with a colonial past bear the largest 
share of responsibility to provide aid to developing 
countries and to compensate them for the damage they 
suffered during the colonial era. Similarly, countries 
that waged war on the territories of other countries 
have a responsibility to remove the mines, unexploded 
ordnance and explosive remnants of war they left in 
those countries. They must provide the necessary maps, 
equipment and technical know-how to reclaim and 
rehabilitate damaged land in those developing 
countries.  
 I call upon all Member States to aid the African 
Union in its efforts to ensure that all African countries 
achieve the Millennium Development Goals.  
 The Palestinian people have lived in great misery 
for more than half a century, since their land was 
seized. More than half of them were displaced to 
various parts of the world and those who remain have 
been subjected to a bloody and vicious Israeli 
occupation and to systematic violations of international 
humanitarian law: houses are demolished, lands are 
confiscated and Palestinian agricultural land is 
bulldozed. Under siege and denied food and medicine, 
inhabitants are expelled and unarmed citizens killed 
while the building of an apartheid wall continues. The 
oppression to which the Palestinian people are 
subjected and the failure of the United Nations to 
protect them and to aid them in attaining their rights  
the right of return, the right to self-determination and 
the right to establish an independent State on all 
Palestinian land   are factors that prevent the 
restoration of peace and security in the region. It is 
time to address the issue of Palestine more seriously 
and to refrain from attempts to impose a fait accompli 
on the Palestinian people, depriving them of their 
legitimate rights.  
 The tragedy that has befallen brotherly Iraq and 
that has resulted in hundreds of thousands of Iraqi 
deaths, injuries and refugees, requires an urgent United 
Nations initiative to stop the bleeding, resolve the 
crisis, ensure the withdrawal of the occupation forces, 
restore Iraq’s stability and sovereignty, maintain Iraq’s 
territorial integrity and empower the Iraqis to control 
their own resources and freely decide their own 
destiny, while enabling all citizens to participate in the 
administration of their country without the 
marginalization of any group by any other group, so 
that peace, security and prosperity may prevail in that 
country.  
